1 Reported in 210 N.W. 406.
Appeal from an order of the municipal court of Saint Paul denying defendant's motion for judgment notwithstanding the verdict or for a new trial.
In the late fall of 1923 or early winter of 1924 plaintiff called upon defendant to sell him 400 house-plan-books which he had on hand. Mr. Jefferson examined a sample copy and stated that he did not like them because of the advertisements contained in the back. Mr. Axelrod assured him that it cost him 37 1/2 cents apiece to make the books; that the leaves in the back, containing the advertisements, could easily be removed, and that he would let Mr. Jefferson have them for 25 cents each. The books were ordered and delivered in February, while Mr. Jefferson was in Florida. Mr. Axelrod was notified that the books were unsatisfactory because of the leaves containing the advertisements. Axelrod was not given credit for the books on an account which he owed Mr. Jefferson, and this lawsuit followed. It has been tried twice in the court below with the same result. *Page 519 
The only conflict in the testimony was as to which party was to remove the leaves of the books containing the advertisements. The jury found in favor of the plaintiff. There is evidence in the record to justify the finding and we cannot interfere.
Affirmed.